Citation Nr: 1040749	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis, to include 
any residuals.  

2.  Entitlement to an initial compensable rating for a laceration 
scar of the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.  
He also had service in the Reserves from December 1983 to January 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for hepatitis and 
granted service connection for laceration scar, left forearm, 
with a noncompensable evaluation effective July 10, 2000.

The Veteran presented testimony before a Hearing Officer in 
October 2001 and before the undersigned Veterans Law Judge (VLJ) 
in September 2005.  Transcripts of both hearings are of record.  

The Board previously remanded the claims in May 2006 for 
additional development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to send notice appropriate to the claims.  This 
action was accomplished in a May 2006 letter from the AMC.  
Therefore, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the May 2006 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  

The Board notes that the issues of entitlement to an effective 
date prior to July 10, 2000 for a total rating due to TDIU and 
entitlement to an effective date earlier than July 10, 2000 for 
the grant of dependents' educational assistance benefits under 
the provisions of 38 U.S.C.A. Chapter 35, were also remanded in 
May 2006.  In a September 2009 rating decision, the AMC granted 
an effective date of September 7, 1990 for both claims; 
therefore, these issues are not longer before the Board for 
appellate review.  

The Board notes at this juncture that in its May 2006 decision, 
it noted that a claim for service connection for hepatitis was 
initially denied in July 1975 but that finality had not attached 
because the Veteran had not been provided notice of the adverse 
determination.  The issue remanded by the Board, however, was 
entitlement to service connection for hepatitis C.  

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  The Veteran's claim was originally adjudicated 
as residuals of hepatitis.  See July 1975 rating decision.  In 
light of the foregoing, and taking into consideration the 
statements made by the Veteran throughout the appeal period, the 
previously remanded claim for hepatitis C has been 
recharacterized as shown on the title page.


FINDINGS OF FACT

1.  Hepatitis A and B first manifested in service.  

2.  The laceration scar of the left forearm does not result in 
flexion limited to 100 degrees and/or extension limited to 45 
degrees, and there is no tenderness or pain on objective 
demonstration or on examination.  

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis A and B 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an initial compensable rating for service-
connected laceration scar of the left forearm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805; 38 C.F.R. § 4.71a, DCs 5206-5208;  4.118, DC 7804 
(prior to and after August 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02), dated April 17, 2001.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has hepatitis as a result of active 
service.  He reports that he contracted hepatitis A and B in 1972 
while stationed at Fort Huachuca in Arizona and was admitted 
following a positive test.  The Veteran asserts that an Army 
doctor told him that he may become ill with, or contract, a 
variety of other blood disorders or diseases later in life as a 
result of the in-service virus.  He acknowledged during his 
October 2001 hearing that he had not received treatment for 
hepatitis since service and reported during his September 2005 
hearing that he has something happening with hepatitis on an 
every three to five year basis, but not regularly.  See VA Forms 
21-4138 dated March 1991 and June 2000; statement in support of 
claim received October 2000; November 2001 congressional 
statement; April 2001 VA Form 9; hearing transcripts.  

The Board notes at this juncture that in several statements, the 
Veteran appears to have been arguing that his rheumatoid 
arthritis is a residual of in-service hepatitis.  Service 
connection for rheumatoid arthritis has been established as 
directly related to service.  See April 2003 rating decision.  
Therefore, to the extent that the Veteran made assertions in the 
past that it was the result of in-service hepatitis, those 
contentions will not be addressed in this decision.  

The Veteran's service treatment records reveal that he was 
diagnosed with exposure hepatitis on August 28, 1972.  See health 
record.  He was subsequently admitted on August 31, 1972 with a 
history of three weeks of nausea, general malaise, light-colored 
stools and dark urine.  On further questioning, it was noted that 
the Veteran had been ill for the past month with daily vomiting 
with abdominal pain located in the lower abdominal area.  In 
pertinent part, it was also noted that he had taken shots three 
weeks prior to admission in the immunization clinic and had been 
amply exposed to patients to hepatitis.  Following physical 
examination and report of laboratory data, which included a 
positive hepatitis-associated antigen, the Veteran was diagnosed 
with hepatitis.  He was discharged on September 21, 1972.  See 
clinical record; DA Form 3647-1.  An October 1972 clinical record 
contains a discharge diagnosis of hepatitis, hepatitis B 
associated; no history of drugs.  At the time of a January 1974 
report of medical history, the Veteran reported having had 
jaundice or hepatitis and the examiner noted that there was no 
sequela.  The same findings were noted and made at the time of a 
January 1983 report of medical history.  

The post-service medical evidence pertinent to this claim 
consists of VA and private treatment records and several VA 
compensation and pension (C&P) examination reports.  

The Veteran underwent a VA C&P examination in May 1975 (in 
conjunction with his original claim for hepatitis), at which time 
he reported he had had hepatitis in September and October 1972, 
was hospitalized for a few weeks and was diagnosed with 
hepatitis.  Since then, he had apparently recovered from 
hepatitis and had had several attacks of acute lower right 
quadrant pain with vomiting one or numerous times, which had 
shown up on four separate occasions.  The Veteran denied any dark 
urine or white stools with any of these four attacks following 
the hepatitis.  Following physical examination, the diagnosis was 
no residuals of hepatitis; probably recurring appendicitis.  

In a February 1990 record from Dr. Preston related to treatment 
for rheumatoid arthritis, it was noted that the Veteran had a 
history of hepatitis A while in service, but that there had been 
no recurrence of any liver problems.  

A July 2000 record from the VA Medical Center in Prescott, 
Arizona, indicates that the Veteran had transferred from 
Louisiana as a new assignment.  He reported a hepatitis infection 
in 1971 and was assessed with hepatitis of unknown etiology or 
type.  VA laboratory results from November 2000 reveal a negative 
HBsAG (surface antigen of hepatitis B virus) and a negative 
Hepatitis C antibody.  

The Veteran underwent a VA C&P joints examination in November 
2000, at which time he reported a history of viral hepatitis A in 
1972, which led to a prolonged hospitalization.  It was noted 
that the hepatitis had been contracted while stationed at Fort 
Huachuca and that the Veteran seemed to have recovered well 
without residual disease.  The examiner noted that s/he was 
awaiting further studies, such as hepatitis serologies.  

The Veteran also underwent a VA C&P general medical examination 
in November 2000.  He reported that he had developed hepatitis A 
along with other soldiers in 1972 and that he was unaware of 
having hepatitis residuals.  The impression was history of 
probable hepatitis A, no residual.  In a handwritten note, the 
examiner noted that the Veteran was HAV (hepatitis A virus) 
positive, but did not have active hepatitis now.  

The Veteran underwent a VA C&P gastrointestinal examination in 
December 2000 to evaluate him for residuals of hepatitis.  He 
reported that he was diagnosed with acute icteric hepatitis in 
1973 while on active duty at Fort Huachuca, Arizona, and required 
hospitalization for three weeks.  He had a history of a tattoo on 
his left arm in 1973 but no history of intravenous or internasal 
drug use or blood transfusion.  The Veteran indicated that he was 
told at that time he might have gotten the hepatitis through some 
type of inoculations or exposure to other soldiers in the 
barracks.  The examiner noted that the claims folder was not 
available so s/he could not determine whether he was through at 
that time to have serum or infectious hepatitis, which we would 
now refer to as hepatitis B and hepatitis A.  The Veteran denied 
having any subsequent episodes of hepatitis since.  

The examiner conducted a physical examination of the Veteran and 
reported on laboratory findings.  In pertinent part, s/he 
reported that all of the Veteran's liver functions were within 
normal limits and that hepatitis serologies were performed.  The 
hepatitis C antibody and hepatitis C R and A qualitative were 
both negative, indicating that there was no past or present 
infection with hepatitis C.  His hepatitis B surface antibody was 
positive but the hepatitis B surface antigen was negative.  The 
examiner explained that this indicates that the Veteran had been 
infected in the past with hepatitis B as he denied ever taking a 
hepatitis B vaccine.  The Veteran also had a hepatitis A total 
antibody positive, which indicates a past infection with 
hepatitis A.  

The impression was prior hepatitis B and hepatitis A viral 
infections.  The examiner noted that it was not clear whether he 
had one or both of these during the acute icteric episode in 1972 
but that he certainly had at least one.  The examiner reported 
that both virus infections had cleared and that the Veteran was 
now immune with no evidence of stigmata of chronic liver disease 
and no evidence of any residuals from his previous hepatitis 
infections.  The examiner specifically noted that there was no 
current evidence of hepatitis C infection and that all liver 
function tests were now normal.  

In a December 2000 gastroenterology note, it was reported that 
the Veteran was seen in the clinic for "residuals of hepatitis 
1973?"  He was noted to have a borderline iron (Fe) deficiency 
with low normal ferritin and mildly low serum Fe and elevated Fe 
binding capacity.  The Veteran was also noted to have abdominal 
ultrasound (US) normal liver but probably two small gallbladder 
(GB) polyps were seen.  The examiner advised the Veteran to have 
his primary care providers arrange stools times three occult 
blood and screening flexible sigmoidoscopy.  If either were 
positive then the Veteran should be referred for colonoscopy and 
possibly gastroscopy.  He should also have a repeat US of 
gallbladder done in six and 12 months to make sure no progressive 
enlargement or increase in number of GB polyps occurs and after 
occult blood tests completed, the examiner suggested a three to 
four month course of ferrous sulfate 300 milligrams three times 
daily (TID) and follow up check of his iron stores.  No findings 
specific to hepatitis or any residuals were made.  

In an undated letter, an Advanced Practice Nurse (APRN) reported 
that the Veteran's records indicated that he had hepatitis in 
1972, though she could not determine what type.  She also noted 
that the Veteran currently had a positive hepatitis A antibody 
and a negative hepatitis B SAG.  There is mention of a positive 
hepatitis B antibody in records from November 2000 and he could 
have had a vaccination in the past, though she could find no 
evidence of this.  She indicated that one would deduce that he 
could have had hepatitis A infection at least at some time in the 
past and he did mention others being ill during the 1972 episode.  
She noted that he was negative for hepatitis C.  The APRN also 
reported that the Veteran does not have chronic hepatitis.  See 
letter from C.D.  

In an October 2001 letter, a Doctor of Naturopathic Medicine 
(NMD) reported, in pertinent part, that the Veteran had a history 
of hepatitis diagnosed a month after mandatory service 
vaccinations and that at the time, there was no intravenous drug 
use, blood transfusions, or any other probable cause of hepatitis 
except through vaccination.  In fact, the men of his barracks who 
also received vaccination at the same time were all confined and 
treated for hepatitis.  It was further reported that the 
Veteran's blood tests showed negative hepatitis C antibody and 
that he was also negative for the marker of chronic hepatitis B, 
HBsAG.  It was noted that he did not currently have hepatitis, 
but showed markers of having had both hepatitis B and A with the 
HAV-TOTAL positive and HBSabQU a weak positive.  See letter from 
C.A.K.  

In a November 2003 rheumatology consult note, the Veteran's prior 
medical history was noted to include contracting hepatitis A and 
hepatitis B while in service in the 1970s and 1980s, but 
otherwise he had no chronic illnesses.  

The Veteran's service treatment records reveal that he was 
diagnosed as having hepatitis in August 1972, and several post-
service records indicate that the Veteran has continued to test 
positive for hepatitis A and B antibodies.  In light of the 
foregoing, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for hepatitis A 
and B, which first manifested in service, is warranted.  38 
C.F.R. §§ 3.102, 3.303, 3.304.

II.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence in this case, however, does not support the assignment 
of staged ratings.  

Service connection was granted for a laceration scar of the left 
forearm with a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.118, DC 7805, effective July 10, 2000.  See January 2001 
rating decision.  The Veteran contends that he is entitled to a 
compensable rating for this disability because that area of his 
arm has flared up a few times per year and turned red, for which 
he has been given topical medication or treated it on his own.  
See October 2001 hearing transcript.  During his September 2005 
hearing, however, the Veteran indicated that his scar had not 
really increased at all in severity and had never really bothered 
him; he also denied any muscle or nerve damage.  See hearing 
transcript.  

During the pendency of the Veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002.  See 
67 Fed. Reg. 49, 590 (2002).  The criteria in effect prior to 
August 30, 2002 will be considered in conjunction with the 
schedule of ratings for the skin in effect as of that date, but 
the criteria as amended in August 2002 cannot be applied before 
their effective date.  As noted above, the Veteran's laceration 
scar is rated under DC 7805, which the Board notes underwent no 
change when the criteria were amended in August 2002.  

The Board also notes that a subsequent amendment to this schedule 
went into effect on October 23, 2008; however, as the Veteran's 
claim was filed prior to this date, the current regulatory 
criteria related to the skin are not for application in this 
case.  Although the regulations provide that a Veteran may 
request review under the clarified criteria, the Veteran has not 
done so in this case.  38 C.F.R. § 4.118 (2009).  

38 C.F.R. § 4.118, DC 7805 provides the rating criteria for other 
scars, which are to be rated based on limitation of function of 
the affected part.  The rating criteria for the forearm, in turn, 
are found at 38 C.F.R. § 4.71a, DCs 5206-5208.  Under the 
limitation of flexion of the forearm provisions of DC 5206, a 
noncompensable rating is warranted for flexion of the major or 
minor forearm limited to 110 degrees and a 10 percent rating is 
warranted for flexion of the major or minor forearm limited to 
100 degrees.  Under the limitation of extension of the forearm 
provisions of DC 5207, 10 percent ratings are warranted for 
extension of the major or minor forearm limited to 45 degrees and 
for extension of the major or minor forearm limited to 60 
degrees.  In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 degrees 
and extension is limited to 45 degrees under DC 5208.  Normal 
range of motion of the forearm is zero to 80 degrees of pronation 
and zero to 85 degrees of supination.  See 38 C.F.R. § 4.71, 
Plate I (2009).

The Veteran underwent a VA C&P general medical examination in 
November 2000.  There were no specific complaints related to the 
laceration scar on his left forearm voiced by the Veteran at this 
time.  The examiner did, however, note a curvilinear one and one-
half inch scar with vitiliginous changes, but no inflammatory 
changes, tenderness or residual.  There were also no current 
lacerations.  The impression was laceration, left forearm, no 
residual.  

The Veteran underwent a VA C&P examination in January 2003, at 
which time his claims folder was available and reviewed.  The 
Veteran pointed to a scar on the dorsum distal forearm on the 
left and indicated that it was occasionally tender.  Physical 
examination of the Veteran's left forearm revealed a well-healed 
scar on the distal dorsal forearm about two and one-half inches 
long.  The examiner noted that it was not tender and that there 
was no swelling.  The examiner also noted that it was superficial 
and nontender.  

The evidence of record does not support the claim for an initial 
compensable rating for laceration scar of the left forearm under 
DC 7805 in conjunction with either DC 5206, 5207 or 5208.  This 
is so because the Veteran has not reported any limitation of 
function, to include limitation of flexion or extension, and 
there is no medical evidence showing that his left forearm 
exhibits flexion limited to 100 degrees and/or extension limited 
to 45 degrees.  See October 2001 and September 2005 transcripts; 
VA C&P examination reports dated November 2000 and January 2003.  

The Board has also considered whether a compensable rating is 
warranted under the other diagnostic criteria pertinent to scars, 
namely under 38 C.F.R. § 4.118, DCs 7800-7804.  As noted above, 
the criteria were amended in August 2002 during the pendency of 
the Veteran's appeal.  

Prior to August 30, 2002, 10 percent evaluations were assigned 
for moderately disfiguring scars of the head, face or neck (DC 
7800); for third degree scar burns in an area or areas exceeding 
6 square inches (38.7 cm. squared) (DC 7801); for second degree 
scar burns in an area or areas approximating 1 square foot (0.1 
m. squared) (DC 7802); for superficial scars which were poorly 
nourished with repeated ulceration (DC 7803); and for scars which 
were tender and painful on objective demonstration (DC 7804).

Pursuant to DC 7800 effective August 30, 2002, a 10 percent 
evaluation was assigned for disfigurement of the head, face, or 
neck with one characteristic of disfigurement.  Note 1 to this 
diagnostic code lists the eight characteristics of disfigurement, 
for purposes of evaluation under § 4.118: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

A 10 percent evaluation was also warranted under the criteria in 
effect as of August 30, 2002 for scars (other than head, face, or 
neck), in an area or areas exceeding 6 square inches (39 sq. cm.) 
that are deep or that cause limited motion (DC 7801); for scars 
(other than head, face, or neck) in an area or areas of 144 
square inches (929 sq. cm.) or greater, that are superficial and 
that do not cause limited motion (DC 7802); for superficial 
unstable (defined as frequent loss of covering of skin over the 
scar under Note (2)) scars (DC 7803); and for superficial scars 
which are painful on examination (DC 7804).

The evidence does not support the assignment of a compensable 
rating for the laceration scar on the Veteran's left forearm 
under any of the diagnostic criteria noted above.  As an initial 
matter, the Board notes that several of the diagnostic criteria 
are not for application in this case because the service-
connected scar is not located on the Veteran's head, face or neck 
(DC 7800 in effect prior to or as of August 2002) and is not the 
result of third or second degree burns (DCs 7801 and 7802 in 
effect prior to August 2002).  

The remaining diagnostic criteria are also not for application as 
the Veteran's scar has not been described as superficial and 
poorly nourished with repeated ulceration (DC 7803 prior to 
August 2002); tender and painful on objective demonstration (DC 
7804 prior to August 2002); deep causing limited motion (DC 7801 
as of August 2002); superficial causing limited motion (DC 7802 
as of August 2002); superficial and unstable (DC 7803 as of 
August 2002); and/or superficial and painful (DC 7804 as of 
August 2002).  While the Veteran initially asserted that this 
area of his arm had flared up a few times per year and turned 
red, see October 2001 hearing transcript, he also stated his scar 
had not really increased at all in severity and had never really 
bothered him.  See September 2005 hearing transcript.  The 
objective evidence of record is consistent with the Veteran's on 
report concerning the severity of the scar.  In this regard, the 
objective medical evidence shows that the scar is without 
inflammatory changes, tenderness, pain or residual.  The Board 
finds that the well-healed without objective evidence of 
tenderness or pain on examination, more nearly approximates the 
currently noncompensable rating.  See September 2005 hearing, as 
well as November 2000 and January 2003 VA C&P examination 
reports.  

For all these reasons, a compensable rating is not warranted for 
the Veteran's service-connected laceration scar of the left 
forearm.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 

III.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's laceration scar of the 
left forearm are contemplated by the rating criteria (i.e., 
38 C.F.R. §4.118, DCs 7800-7805 (prior to and as of August 2002); 
38 C.F.R. § 4.71a, DCs 5206-5208), which reasonably describe his 
disability.  Therefore, referral for consideration of an 
extraschedular rating is not warranted for the Veteran's 
increased rating claim.  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

As service connection has been granted for hepatitis A and B, any 
defect in the notice or assistance given to the Veteran was 
harmless.  In regards to the remaining claim, the Board 
acknowledges that the Veteran was not provided with proper 
section 5103(a) notice prior to the issuance of the January 2001 
rating decision that is the subject of this appeal.  His original 
claim, however, was filed before the current section 5103(a) 
notice requirement became effective in November 2000.  Moreover, 
the claim was remanded in May 2006 in order to effect compliance 
with the duties to notify and assist.  

The Veteran was given Section 5103(a) notice in a May 2006 
letter, which advised him of the evidence necessary to establish 
entitlement to an increased rating and of his and VA's respective 
duties in obtaining evidence.  This letter also provided notice 
of the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was readjudicated in a 
September 2009 supplemental statement of the case.  Accordingly, 
the duty to notify has been fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records, to include 
records from the Social Security Administration (SSA), have been 
associated with the claims folder.  The Veteran was also afforded 
appropriate VA examinations in conjunction with his claim.  The 
record does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

The Court has held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the Veteran was afforded a Board hearing in September 2005.  
During the hearing, the VLJ set forth the issues to be discussed 
at the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
See hearing transcript.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the hearings.  Rather, the hearings focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of those elements.  As such, the Board finds that consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for hepatitis A and B is granted.  

An initial compensable rating for service-connected laceration 
scar of the left forearm is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


